Name: 2007/421/EC: Commission Decision of 14 June 2007 repealing Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document number C(2007) 2379) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: political framework;  transport policy;  executive power and public service;  maritime and inland waterway transport
 Date Published: 2007-06-19

 19.6.2007 EN Official Journal of the European Union L 157/18 COMMISSION DECISION of 14 June 2007 repealing Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document number C(2007) 2379) (Text with EEA relevance) (2007/421/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for relevant activities of maritime administrations (1), and in particular Article 4(4) thereof, Whereas: (1) Commission Decision 96/587/EC (2) listed the organisations recognised by the Member States in accordance with Directive 94/57/EC. (2) In accordance with Article 4(5) of Directive 94/57/EC, the organisations which on 22 January 2002 are already recognised on the basis of the said Directive shall continue to be recognised. (3) Commission Decision 2005/623/EC (3) extended the limited recognition of the Hellenic Register of Shipping for a period of three years, with effects for Greece and Cyprus. (4) Commission Decision 2006/382/EC (4) extended the limited recognition of the Hellenic Register of Shipping with effects for Malta. (5) Commission Decision 2006/660/EC (5) granted Community limited recognition to the Polish Register of Shipping for a period of three years with effects for the Czech Republic, Cyprus, Lithuania, Malta, Poland and the Slovak Republic. (6) Decision 96/587/EC, now obsolete, should therefore be repealed while an updated list of the organisations recognised in compliance with Directive 94/57/EC should be published in the Official Journal of the European Union at regular intervals, HAS ADOPTED THIS DECISION: Article 1 Decision 96/587/EC is repealed. Article 2 The Director General for Energy and Transport shall publish in the Official Journal of the European Union an updated list of organisations recognised in compliance with Directive 94/57/EC by 1 July each year. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 June 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 319, 12.12.1994, p. 20. Directive as last amended by Directive 2002/84/EC of the European Parliament and of the Council (OJ L 324, 29.11.2002, p. 53). (2) OJ L 257, 10.10.1996, p. 43. Decision as last amended by Decision 2002/221/EC (OJ L 73, 15.3.2002, p. 30). (3) OJ L 219, 24.8.2005, p. 43. (4) OJ L 151, 6.6.2006, p. 31. (5) OJ L 272, 3.10.2006, p. 17.